CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1/A (file number 333-169494) of our report dated September 15, 2010 with respect to the auditedfinancial statements of Zenitech Corporationfor the year ended December 31, 2009 and for the period from July 28, 2005 (inception) through December 31, 2009. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP www.malone−bailey.com Houston, Texas November 24, 2010
